Citation Nr: 1215584	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  











INTRODUCTION

The Veteran had active service from August 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing that the Veteran currently has a hearing loss disability of either ear as defined by the applicable VA regulation.  

2.  Tinnitus was not shown in service or for many years thereafter and is not related to active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a letter fully compliant with the provisions of 38 C.F.R. § 3.159(b) and the holding of Dingess/Hartman was furnished to the Veteran in December 2008, prior to the appealed June 2009 rating decision.

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Veteran was afforded a fully adequate VA audiological examination in April 2009, conducted by an examiner who reviewed the claims file, performed the audiological testing specified in 38 C.F.R. § 3.385, considered the Veteran's lay history, and offered an etiology opinion supported by a detailed rationale.  The Board also notes that the VA audiological examination in April 2009 specifically ruled out a hearing loss disability in either ear as defined by the applicable VA regulation.  See 38 C.F.R. § 3.385.

The RO has obtained VA treatment records, as well as service treatment records.  The Board recognizes that in the Veteran's substantive appeal (VA Form 9), submitted in December 2009, he stated that he was currently receiving disability benefits from the Social Security Administration (SSA).  He attached a copy of an award letter from the SSA, dated in June 2005, in which they indicated that the Veteran had become disabled under SSA rules on September 9, 2003.  It appears that the Veteran had submitted such evidence in order to reopen a claim of entitlement to nonservice-connected pension benefits, and not for his claims for service connection for bilateral hearing loss and tinnitus.  Thus, although VA has not attempted to obtain records from SSA, a remand to secure such records is not required because the Veteran has not claimed (nor does the record suggest) that medical records from SSA would be relevant to his hearing loss and tinnitus claims (i.e., show he has a hearing loss disability by VA standards or that his tinnitus is related to his period of active service).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that "relevant records" for the purpose of 38 U.S.C. § 5103A are those records that relate to the injury for which the claimant is seeking benefits, and have a reasonable possibility of helping to substantiate the Veteran's claim.  The Veteran has not identified any pertinent evidence that remains outstanding.  He has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.  Therefore, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including such organic neurological diseases as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is also pertinent to note that the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 60.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, in Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Court determined that tinnitus was among the disorders capable of lay observation, with the Veteran competent to render a continuity-of-symptomatology opinion.

As to credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, shows that he served in the United States Army from August 1979 to October 1982.  His Military Occupational Specialty (MOS) was as a Pershing Crewmember.  

The Veteran's service treatment records are negative for any complaints or findings of tinnitus.  The records show that in July 1979, the Veteran underwent an enlistment examination which included an audiological examination.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 10, 5, 5, 5, and 5 decibels, respectively.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 10, 5, 5, 5, and 5 decibels.  In August 1982, he underwent an annual audiological examination.  Such exam revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 15, 15, 15, and 5 decibels, respectively.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 15, 10, 10, 20 and 5 decibels.

VA Medical Center (VAMC) outpatient treatment records, dated from March 2004 to September 2009, are negative for any complaints or findings of defective hearing and/or tinnitus.  

In December 2008, the Veteran filed claims for service connection for bilateral hearing loss and tinnitus.  

In April 2009, the Veteran underwent a VA audiological examination.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he was exposed to loud noises while he was in the military.  Specifically, due to his MOS, he was exposed to loud noises from generators and compressors.  In regard to post-service noise exposure, the Veteran indicated that he had worked as a warehouseman where he had some exposure to hazardous noise.  The Veteran noted that he had experienced bilateral hearing loss and tinnitus for the past 12 years.  With respect to his tinnitus, the Veteran stated that he experienced tinnitus twice weekly and that it lasted a few seconds per episode.    




The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 15, 15, 30, and 20 decibels, respectively, with a puretone average of 20 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 15, 15, 25, 35, and 30 decibels, with a puretone average of 26 decibels.  Speech discrimination percentages were 96 percent, bilaterally.  The diagnoses were mild high frequency sensorineural hearing loss in the right ear at 3,000 Hz, and mild high frequency sensorineural hearing loss in the left ear from 3,000 to 4,000 Hz.  The examiner also noted that the Veteran reported tinnitus for the past 12 years.  According to the examiner, in regard to the etiology of the Veteran's tinnitus, the Veteran had a high frequency sensorineural hearing loss in both ears which supported the Veteran's tinnitus claim.  The examiner indicated that a review of the Veteran's service treatment records showed that the Veteran's hearing was within normal limits on his enlistment examination, dated in July 1979.  In addition, at the time of an August 1982 audiological examination, the Veteran's hearing was once again within normal limits in both ears from 500 to 4,000 Hz.  Therefore, given that the Veteran displayed normal hearing sensitivity prior to his separation from the military in both ears, it was her opinion that it was less likely as not that the Veteran's hearing loss and tinnitus had their origin during the Veteran's period of military service.

In this case, the Veteran contends, in essence, that he has bilateral hearing loss and tinnitus that are related to his in-service noise exposure.  

The Veteran's service records show that his MOS was as a Pershing Crewmember.  Thus, exposure to acoustic trauma is consistent with the Veteran's MOS. Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

Upon a review of the evidence of record, the Board notes that the Veteran's service treatment records are negative for any complaints or findings of tinnitus.  With respect to defective hearing, the Board recognizes that the Veteran's service treatment records show that the Veteran's hearing slightly worsened between his enlistment examination in July 1979, and his annual audiological examination taken in August 1982, which was close to his separation from service.  Nevertheless, the results of the aforementioned audiological examinations still revealed normal hearing at both times.  In addition, the service treatment records are negative for any evidence showing that he had a hearing loss disability of either ear, as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  More importantly, there is no competent medical evidence of record showing that the Veteran currently has a hearing loss disability of either ear, as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  In April 2009, the Veteran underwent a VA audiological evaluation.  The audiological findings from that evaluation do not reveal a bilateral hearing loss disability as defined by the applicable VA regulation.  See 38 C.F.R. § 3.385.  

The Board is cognizant of Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss but such is distinguishable from a hearing loss disability within the meaning of 38 C.F.R. § 3.385.  On the other hand, the Veteran need not show that he had such a degree of hearing loss; the question is whether his current hearing loss is linked to service or more specifically in-service acoustic trauma.  And increasing decibel levels, even if they fall short of 38 C.F.R. § 3.385 hearing loss can, nevertheless, lend some support for the benefit sought on appeal.  Id. 

In the April 2009 VA audiological examination, although the audiological findings did not reveal a bilateral hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385, the findings did reveal, however, some degree of Hensley hearing loss in both ears.  Specifically, in the right ear at 3,000 Hz, and in the left ear at 2,000 Hz, 3,000 Hz, and 4,000 Hz, the Veteran had Hensley hearing loss.  Nevertheless, the Veteran has provided no medical or audiological opinions showing a link between such Hensley hearing loss and his period of active service, to include his in-service noise exposure.  He has also not provided any medical or audiological opinion showing a nexus between his currently diagnosed tinnitus and his period of active service, to include his in-service noise exposure.  The only competent medical opinion of record is from the examiner from the April 2009 VA audiological examination and she ruled out such a medical nexus.  In the April 2009 VA audiological examination report, the examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus had their origin during his period of military service.  Her opinion was primarily based on the fact that the Veteran displayed normal hearing sensitivity prior to his separation from the military in both ears.  Although she did not specifically note that the Veteran's hearing had slightly worsened between his enlistment examination in July 1979, and his annual audiological examination taken in August 1982, she did, nevertheless, correctly report that his hearing was within normal limits at the time of both of the aforementioned audiological examinations.  Thus, the examiner's opinion is very probative evidence against the Veteran's claims.      

The only evidence supporting the Veteran's claims is lay evidence.  The Board does not doubt that the Veteran had significant noise exposure in service, and these claims are not being denied on the basis of an absence of such noise exposure. However, the Veteran is not alleging that he first experienced hearing loss and tinnitus during service and that he continued to have such symptomatology after his discharge until the present.  Rather, in the April 2009 VA audiological examination report, the examiner indicated that according to the Veteran, he had experienced bilateral hearing loss and tinnitus for the past 12 years.  Thus, he did not experience bilateral hearing loss and tinnitus until 15 years after his separation from the military.  Accordingly, his contention is that his bilateral hearing loss and tinnitus are of delayed onset rather than continuous since service.   

The Board would also point out that, while a veteran is certainly competent to note a decrease in hearing, he is not able to ascertain that the thresholds of 38 C.F.R. § 3.385 are met in the absence of training or credentials in medicine or audiology. Also, absent such credentials, a veteran is unable to provide a competent opinion as to medical causation (as opposed to continuity of symptomatology).  See 38 C.F.R. § 3.159(a)(2).  Here, the Veteran has no such training or credentials.  As a consequence, his lay opinion that he has bilateral hearing loss and tinnitus that are related to in-service noise exposure is of little to no probative value.  


In summary, the audiological findings recorded during the Veteran's April 2009 VA audiological examination do not reveal a bilateral hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  In addition, to the extent that the findings reveal a Hensley bilateral hearing loss, the record provides no persuasive indication that any current Hensley bilateral hearing loss is related to service, to include in-service noise exposure, particularly considering the fact that the Veteran's hearing was shown to be within normal limits during service; the delayed onset of hearing loss approximately 15 years after separation from service; and the negative medical nexus opinion in the April 2009 VA audiological examination report.  In addition, the lay evidence provided by the Veteran - the only evidence supporting his claim - is of little to no probative value and is very substantially outweighed by the April 2009 VA examiner's opinion.  In regard to the Veteran's tinnitus, the Veteran's service treatment records are negative for any complaints or findings of tinnitus.  Moreover, the Veteran maintains delayed onset of tinnitus, approximately 15 years after his separation from service.  Furthermore, the Veteran has not provided lay or medical evidence that is both competent and credible in support of the claim.  The lay evidence provided by the Veteran - the only evidence supporting his claim - is of little to no probative value and is very substantially outweighed by the April 2009 VA examiner's opinion.  For all of these reasons, there is a preponderance of evidence against the Veteran's claims, and the claims must be denied.  38 U.S.C.A. § 5107(b).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


